
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4040
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2012
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To provide for the award of a gold medal on
		  behalf of Congress to Jack Nicklaus in recognition of his service to the Nation
		  in promoting excellence and good sportsmanship in golf.
	
	
		1.FindingsCongress finds that—
			(1)Jack Nicklaus is a world famous golf
			 professional, a highly successful business executive, a prominent advertising
			 spokesman, a devoted husband, father, and grandfather, and a man with a common
			 touch that has made him one of those most popular and accessible public figures
			 in history.
			(2)Jack Nicklaus
			 amassed 118 victories in professional competition of national or international
			 stature by the end of 2005, 73 of which came on the Professional Golf
			 Association Tour, and 18 professional major-championship titles. He is the only
			 player in golf history to have won each major championship at least three times
			 and is the only player to complete a career Grand Slam on the
			 regular and senior tours.
			(3)Jack Nicklaus’
			 magnetic personality and unfailing sense of kindness and thoughtfulness have
			 endeared him to millions throughout the world.
			(4)Jack Nicklaus has
			 been the recipient of countless athletic honors, including the Muhammad Ali
			 Sports Legend Award and the first-ever ESPY Lifetime Achievement Award. He
			 became the first golfer and only the third athlete to receive the Vince
			 Lombardi Award of Excellence and is also a five-time winner of the PGA Player
			 of the Year Award. He was also selected as Golfer of the Century by GOLF
			 Magazine, Best Individual Male Athlete of the 20th Century and Sportsman of the
			 Year by Sports Illustrated, and he was also inducted into the World Golf Hall
			 of Fame.
			(5)Jack Nicklaus has
			 received numerous honors outside the world of sports, including several
			 architectural awards for his work in golf course designs, such as The Old Tom
			 Morris Award which is the highest honor given by the Golf Course
			 Superintendents Association of America, and both the Donald Ross Award given by
			 the American Society of Golf Course Architects and the Don A. Rossi Award given
			 by the Golf Course Builders Association of America.
			(6)Jack Nicklaus has
			 been involved in the design of 275 golf courses worldwide and his business,
			 Nicklaus Design, has 346 courses open for play globally.
			(7)Jack Nicklaus
			 served as the Global Ambassador for a campaign to include golf in the Olympic
			 Games, which was achieved and will begin in the 2016 Olympic Program.
			(8)Jack Nicklaus was
			 honored by President George W. Bush in 2005 by receiving the Presidential Medal
			 of Freedom, the highest honor given to any U.S. civilian.
			(9)Jack Nicklaus has
			 a long standing commitment to numerous charitable events such as supporting the
			 Nicklaus Children’s Health Care Foundation, which provides pediatric health
			 care services in a five county area including Palm Beach County, Florida, has
			 assisted in raising over $12 million in just five years for the cause, and
			 continues to support several scholarship foundations, other children’s
			 hospitals, and junior golf initiatives.
			(10)Jack Nicklaus
			 continues to manage The Memorial Tournament in his home state of Ohio, in which
			 contributions generated through the support of over 2,600 volunteers are given
			 to Nationwide Children’s Hospital fund. This has garnered more than $5.7
			 million for programs and services at this hospital since 1976, so that Central
			 Ohio will continue to have one of the best children’s hospitals in the United
			 States.
			(11)Jack Nicklaus and
			 his wife serve as honorary chairman and active chairwoman of the Nicklaus
			 Children’s Health Care Foundation in North Palm Beach, Florida, which provides
			 free of charge health assistance and services to more than 4,000 children and
			 their families through Child Life programs (support therapeutic interventions
			 for children with chronic and acute conditions during hospitalization), Miami
			 Children’s Hospital Nicklaus Care Centers (to offer a new option to Palm Beach
			 County area families with children who require pediatric specialty care), and
			 Safe Kids program (aimed at keeping children injury free and offer safety
			 education in an effort to decrease accidental injuries in children).
			(12)Jack Nicklaus
			 established an annual pro-am golf tournament called The Jake to
			 honor his 17-month-old grandson who passed in 2005, and it serves as a primary
			 fundraiser for the Nicklaus Children’s Health Care Foundation, which has raised
			 over $3 million over the last several years.
			(13)Jack Nicklaus and
			 General John Shalikashvili (ret.) serve as honorary chairs of the American Lake
			 Veterans Golf Course in Tacoma, Washington, which is designed for the
			 rehabilitation of wounded and disabled veterans. Nicklaus has donated his
			 design services for the improvement of the course, and raised contributions for
			 the addition of nine new holes, the construction of the Rehabilitation and
			 Learning Center, and for the upgrade of the maintenance facilities through a
			 two-day event in Palm Desert, CA, called the Nicklaus
			 Nine.
			(14)Jack Nicklaus
			 serves as a spokesperson and Trustee for The First Tee program which brings the
			 game of golf to children who would not otherwise be exposed to it.
			(15)Jack Nicklaus
			 remains active in tournament golf, although he retired from competition in the
			 major championships in 2005, when he played his final British Open, his final
			 Masters Tournament, and led the United States to a thrilling victory in the
			 Presidents Cup.
			2.Congressional
			 Gold Medal
			(a)AuthorizationThe Speaker of the House of Representatives
			 and the President pro tempore of the Senate shall make appropriate arrangements
			 for the presentation, on behalf of the Congress, of a gold medal of appropriate
			 design to Jack Nicklaus in recognition of his service to the Nation in
			 promoting excellence and good sportsmanship.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury shall strike a gold medal with
			 suitable emblems, devices, and inscriptions to be determined by the
			 Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary of the Treasury may prescribe, the Secretary may strike
			 duplicate medals in bronze of the gold medal struck pursuant to section 2 and
			 sell such duplicate medals at a price sufficient to cover the costs of the
			 duplicate medals (including labor, materials, dies, use of machinery, overhead
			 expenses) and the cost of the golf medal.
		4.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of
			 chapter 51 of title 31,
			 United States Code.
		5.Funding
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund
			 an amount not to exceed $30,000 to pay for the cost of the medals authorized by
			 this Act.
			(b)proceeds of
			 saleAmounts received from
			 the sale of duplicate bronze medals under section 3 shall be
			 deposited in the United States Mint Public Enterprise Fund.
			
	
		
			Passed the House of
			 Representatives April 16, 2012.
			Karen L. Haas,
			Clerk.
		
	
